DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/12/2022 has been entered.  Claim(s) 1-8 remain pending in the application.  Applicant’s amendments to the Claim(s) have overcome the claim objections, specification objections, and 112b rejections previously set forth in the Non-Final Office Action mailed 04/12/2022.
Claim Objections
Claim 4 objected to because of the following informalities:  “a yield ratio of 0.8 or lessy” should be corrected to “a yield ratio of 0.8 or less”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. (JP 2005281806 A, machine translation referred to herein as English equivalent) herein Araki.
Regarding claim 1, Araki teaches:
A steel material that can be in a sheet form [page 5, Araki] comprising a steel composition that overlaps with the instantly claimed composition as shown below in Table 1.  The examiner submits that one of ordinary skill in the art would treat the not specified elements of S and P as not being present in the steel of Araki absent a specific indication to the contrary.  The examiner notes that the overlap of the steel compositions of the instant application and that of Araki is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 1

Instant application, weight%
Araki, mass% [page 5]
C
0.02 or less
0.05 or less
Si
0.001-0.05
0.4 or less
Mn
0.01-0.2
1.0 or less
Al
0.001-0.05
0.005-0.05
Nb
0.005 or less
0.005-0.05 optionally [page 7]
Ti
0.07 or less
0.005-0.05 optionally [page 7]
N
0.01 or less
0.0070 or less
P
0.015 or less
Not specified
S
0.005 or less
Not specified
Iron and impurities
Remainder
Balance


The examiner notes that the term “for shielding magnetic field” is merely an instance of intended use which the examiner notes does not further limit the claimed invention beyond the limitations provided in the body of the claim, as a steel sheet comprising the instantly claimed composition and microstructure will be capable of being used as magnetic shielding.  See MPEP 2111.02 and 2112.02.
A yield strength of 100-270 MPa [pages 1 and 11, Araki], which the examiner notes overlaps with the yield strength of instant claim 4.
95% or more by volume of ferrite [page 5, Araki]
Araki does not specifically teach that the steel has a ferrite average grain size of 100 µm or greater or an elongation of 65.8% or greater, however the examiner submits that overlapping properties would naturally flow from the processing of the steel of Araki because Araki teaches processing steps that overlap with the instant application as shown below in Table 2 on a steel with an overlapping composition as discussed above.  The examiner notes that while the instant application teaches normalization and annealing steps, these steps are not required to achieve the instantly claimed properties as recognized by the instant application in the case of inventive example 3 [page 16 lines 8-11, Tables 2 and 3, instant spec].  The examiner submits that although Araki does not specify the temperature of rough rolling, one of ordinary skill in the art would recognize that rough rolling begins immediately after slab heating and so would have an overlapping temperature with the slab heating process of less than 1200 degrees C immediately after slab heating.  See MPEP 2144.05(I) & MPEP 2145(II).  The examiner’s position is further bolstered by the steels of Araki and the instant application having overlapping yield strength and ferrite structures as discussed above, the examiner submits that a person of ordinary skill in the art would understand that mechanical properties are influenced by microstructure and precipitates and so overlapping mechanical properties, composition, and ferrite content indicates an overlapping precipitate content and microstructure.  The examiner notes that although normalization is not required to obtain the claimed properties, Araki teaches optionally normalizing at 900-1100°C [page 9, Araki] which overlaps with the normalization temperatures of the instant application.  The examiner further notes that Araki discloses steel thicknesses of 25 mm [page 10, Araki] which is the same as the thickness used by the instant application [Table 2, instant spec].  The examiner notes that the instant application’s cooling method is not particularly limited [page 12 lines 12-15, instant spec].
Table 2

Instant application
Araki
Slab heating
Ac3-1250°C [page 11 lines 3-6]
1050-1200°C [page 8]
Rough rolling
Tnr-1250°C [page 11 lines 20-22]
Not specified
Finish rolling
Ar3 or higher [page 12 lines 9-11]
650-900°C [page 8]


Regarding claim 2, Araki does not specifically disclose that the steel sheet has a maximum size of a precipitate existing at a boundary of or within the ferrite grain is 100 nm or less, however the examiner submits an overlapping precipitate maximum size would have naturally flown from the processing of the steel of Araki because as discussed above Araki teaches processing steps that overlap with the processing steps of the instant application and are performed on a steel comprising a composition that overlaps with the steel of the instant application such that a similar overlapping feature of precipitate size would have naturally flowed from the steel of Araki.  See MPEP 2144.05(I) & MPEP 2145(II).
Regarding claim 3, Araki does not specifically disclose that the steel sheet has a magnetic flux density of 1 T or higher under a magnetic field intensity of 300 A/m, however the examiner submits an overlapping magnetic flux density would have naturally flown from the processing of the steel of Araki because as discussed above Araki teaches processing steps that overlap with the processing steps of the instant application and are performed on a steel comprising a composition that overlaps with the steel of the instant application.  See MPEP 2144.05(I) & MPEP 2145(II)
Regarding claim 4, as discussed above Araki teaches a yield strength of 100-270 MPa [page 1, Araki].  The examiner notes that the overlap of the yield strengths of the instant application and Araki is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Araki does not specifically disclose that the steel sheet has a tensile strength of 220-300 MPa, or a yield ratio of 0.8 or less, however the examiner submits that an overlapping tensile strength and yield ratio would have naturally flown from the processing of the steel of Araki because as discussed above Araki teaches processing steps that overlap with the processing steps of the instant application and are performed on a steel comprising a composition that overlaps with the steel of the instant application.  See MPEP 2144.05(I) & MPEP 2145(II)
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uemori et al. (JP 2008248290 A, machine translation referred to herein as English equivalent) herein Uemori.
Regarding claim 1, Uemori teaches:
A steel sheet [page 9, Uemori] comprising a steel composition that overlaps with the instantly claimed composition as shown below in Table 3.  The examiner notes that the overlap of the steel compositions of the instant application and that of Uemori is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 3

Instant application, weight%
Uemori, mass% [pages 3-4]
C
0.02 or less
0.001-0.050
Si
0.001-0.05
0.80 or less
Mn
0.01-0.2
0.1-2.0
Al
0.001-0.05
0.060 or less
Nb
0.005 or less
Optionally 0.01-0.10 [page 6]
Ti
0.07 or less
0.30 or less and more than 4 times the C content
N
0.01 or less
0.006 or less
P
0.015 or less
0.020 or less
S
0.005 or less
0.015 or less
Iron and impurities
Remainder
Balance


The examiner notes that the term “for shielding magnetic field” is merely an instance of intended use which the examiner notes does not further limit the claimed invention beyond the limitations provided in the body of the claim, as a steel sheet comprising the instantly claimed composition and microstructure will be capable of being used as magnetic shielding.  See MPEP 2111.02 and 2112.02.
A yield strength of 150-250 MPa and a tensile strength of 250-450 MPa [page 1, Uemori], which the examiner notes overlaps with the yield and tensile strengths of instant claim 4.
Single phase of ferrite [page 1, Uemori] which the examiner submits one of ordinary skill in the art would interpret as being 100% ferrite
Uemori does not specify a ferrite grain size, however Uemori discloses that if boron is added the grain size can be lowered to below 100 µm and does not provide a significant improvement so does not need to be added [pages 6-7, Uemori].  The examiner submits that this means without boron addition the grain size would be 100 µm or greater and one of ordinary skill in the art would not add boron because Uemori teaches that it does not make a significant improvement.
Uemori does not specifically teach that the steel has a ferrite average grain size of 100 µm or greater or an elongation of 65.8% or greater, however the examiner submits that overlapping properties would naturally flow from the processing of the steel of Uemori because Uemori teaches processing steps that overlap with the instant application as shown below in Table 4 on a steel with an overlapping composition as discussed above.  The examiner notes that while the instant application teaches normalization and annealing steps, these steps are not required to achieve the instantly claimed properties as recognized by the instant application in the case of inventive example 3 [page 16 lines 8-11, Tables 2 and 3, instant spec].  The examiner submits that although Uemori does not specify the temperature of rough rolling, one of ordinary skill in the art would recognize that rough rolling begins immediately after slab heating and so would have an overlapping temperature with the slab heating process of less than 1200 degrees C immediately after slab heating.  See MPEP 2144.05(I) & MPEP 2145(II).  The examiner’s position is further bolstered by the steels of Uemori and the instant application having overlapping yield and tensile strengths and ferrite structures as discussed above, the examiner submits that a person of ordinary skill in the art would understand that mechanical properties are influenced by microstructure and precipitates and so overlapping mechanical properties, composition, and ferrite content indicates an overlapping precipitate content and microstructure.  The examiner notes that although normalization is not required to obtain the claimed properties, Uemori teaches optionally heat treating to perform strain relief by heating at 900-1000°C for 10 minutes or more [page 9, Uemori] which overlaps with the normalization temperatures and durations of the instant application.  The examiner further notes that Uemori discloses steel thicknesses of 6-50 mm [page 9, Uemori] which overlaps with the thickness used by the instant application [Table 2, instant spec].  The examiner notes that the instant application’s cooling method is not particularly limited but air cooling is a preferred example [page 12 lines 12-15, instant spec], Uemori similarly teaches natural cooling [page 1, Uemori] which the examiner submits one of ordinary skill in the art would interpret as allowing to cool in air.
Table 4

Instant application
Uemori
Slab heating
Ac3-1250°C [page 11 lines 3-6]
1000-1300°C [page 8]
Rough rolling
Tnr-1250°C [page 11 lines 20-22]
Not specified
Finish rolling
Ar3 or higher [page 12 lines 9-11]
900°C or higher [page 8]


Regarding claim 2, Uemori does not specifically disclose that the steel sheet has a maximum size of a precipitate existing at a boundary of or within the ferrite grain is 100 nm or less, however the examiner submits an overlapping precipitate maximum size would have naturally flown from the processing of the steel of Uemori because as discussed above Uemori teaches processing steps that overlap with the processing steps of the instant application and are performed on a steel comprising a composition that overlaps with the steel of the instant application such that a similar overlapping feature of precipitate size would have naturally flowed from the steel of Uemori.  See MPEP 2144.05(I) & MPEP 2145(II).
Regarding claim 3, Uemori does not specifically disclose that the steel sheet has a magnetic flux density of 1 T or higher under a magnetic field intensity of 300 A/m, however the examiner submits an overlapping magnetic flux density would have naturally flown from the processing of the steel of Uemori because as discussed above Uemori teaches processing steps that overlap with the processing steps of the instant application and are performed on a steel comprising a composition that overlaps with the steel of the instant application.  See MPEP 2144.05(I) & MPEP 2145(II)
Regarding claim 4, as discussed above Uemori teaches a yield strength of 150-250 MPa and a tensile strength of 250-450 MPa [page, Uemori].  The examiner notes that the overlap of the yield and tensile strengths of the instant application and Uemori is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Uemori does not specifically disclose that the steel sheet has a yield ratio of 0.8 or less, however the examiner submits that an overlapping yield ratio would have naturally flown from the processing of the steel of Uemori because as discussed above Uemori teaches processing steps that overlap with the processing steps of the instant application and are performed on a steel comprising a composition that overlaps with the steel of the instant application.  See MPEP 2144.05(I) & MPEP 2145(II).  Alternatively, the examiner notes that yield ratio is merely yield strength divided by tensile strength, and so an overlapping yield ratio would naturally flow from overlapping yield and tensile strengths.  The examiner notes that a potential yield ratio range of Uemori can be calculated using the yield and tensile strength ranges, providing a range of approximately 0.33-1, which the examiner notes overlaps with the instantly claimed yield ratio.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive.
Applicant argues that Lee’s processing method differs in that the instant application discloses air cooling whereas Lee does not.  The examiner cannot concur.  The instant application discloses that “The cooling is not particularly managed” with air cooling being a preferred example [page 12 lines 12-15, instant spec], which indicates that air cooling is not required and that any cooling method will work.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734